DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
A support system comprising: a server; and a terminal device capable of communicating with the server, wherein the terminal device includes, an input circuit configured to receive a first signal of a user, the first signal indicating whether the user is awake using biological information of the user; and a controller coupled to the input circuit and configured to determine whether an abnormal condition of the user exists based on the biological information of the user, the controller being configured to activate an alarm if the controller determines the abnormal condition of the user exists and is awake based on the first signal and the biological information of the user, and the controller being configured to provide support to the user if the controller determines the abnormal condition of the user does not exist and is awake based on the first signal and the biological information of the user, the support being different from the alarm, wherein the controller is configured to determine to talk to the user based on a first priority  wherein the controller is configured to check a content of a conversation with the user.


Allowable Subject Matter
Claims 1-13 and are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention is directed towards a support system with a server and a terminal device used to determine the biological signals of a patient to determine abnormal conditions requiring care/support. The prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose a controller used to talk to the user based on a first and second priority status, when the first priority status indicates an instruction of a responder and the second priority status indicates that the user is asleep, the controller is configured to determine to talk to the user in accordance with an emergency level of the instruction of the responder, and when the first priority status indicates the instruction of the responder and the second priority status indicates that the user is 2Atty. Dkt. No. 8375B-000001-US U.S. Application No. 16/424,997 awake, the controller is configured to talk to the user in accordance with the instruction, as claimed in claims 1, 13 and 16.
The closes prior art(s) found are disclosed as Kamen (US 2013/0346108 A1) and Kamen (US 2014/0180711 A1) disclosing patient care systems with a network and a medical device to communicate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792